ACCEPTED
                                                                                       01-15-00704-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                11/30/2015 11:45:03 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                              NO. 01-15-00704-CV

                    IN THE FIRST COURT OF APPEALS                      FILED IN
                                                                1st COURT OF APPEALS
                            HOUSTON, TEXAS                          HOUSTON, TEXAS
                                                               11/30/2015 11:45:03 AM
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk
                               JEFF O’BANION,
                                            Appellant

                                       VS.

       INLAND WESTERN CLEAR LAKE GULF SHORES GP, LLC
                  AND SHANNON METHVIN,
                                   Appellees


  On Appeal from the County Court at Law No. 1, Galveston County, Texas
                 Trial Court Cause Number CV-0061302



            APPELLANT JEFF O’BANION’S SECOND
      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Appellant Jeff O’Banion (“O’Banion), pursuant to the Texas Rule of

Appellate Procedure, files this Second Motion to Extend Time File Appellant’s

Brief, and in support of the motion shows the Court the following:

   1. The deadline for filing the Brief is Monday, November 30, 2015.

   2. Appellant seeks a one-week extension of time to file his brief, up to and

      including Monday, December 7, 2015.
3. Appellant requires an extension of time to file the Appellant’s Brief for the

   following reasons:

   A.    The intervening Thanksgiving holiday.

   B.    Extreme computer issues, which have greatly slowed the completion

         of the brief. These include:

         1. Damage to the screen and mother board, due to an accidental

             breakage, of the undersigned counsel’s primary computer. The

             computer contained the draft brief, notes, the record and the

             undersigned’s password for his Lexis account;

         2. The inability to get the computer repaired over the Thanksgiving

             holiday weekend;

         3. The apparent loss, by the undersigned counsel’s 16-year old son, of

             counsel’s backup computer;

         4. The time spent in retrieving passwords, retrieving backup copies of

             the brief, notes, records, etc, and establishing them onto additional

             office computers, all of which are being used by the undersigned’s

             staff for their other job duties.

4. There has been one prior extensions for filing the Appellant’s Brief.

5. Appellant would further show that the appeal to this Court is taken from the

   County Court at Law No. 1 of Galveston County, Texas, which rendered its


                                                                               -2-
      judgment on May 15, 2015.

   6. The facts set out above are within the personal knowledge of the

      undersigned counsel.

      THEREFORE, Appellant Jeff O’Banion respectfully requests that the Court

grant his second motion for extension of time to file his brief and afford him up to

and including December 7, 2015 to file Appellant’s Brief.        O’Banion requests

such further and additional relief as the Court deems appropriate.

                                             Respectfully submitted,

                                             LAW OFFICE OF PHIL GRIFFIS

                                             By:    /s/ Phil Griffis
                                                    Phil Griffis
                                                    Texas Bar No. 08476400
                                                    2525 Bay Area Blvd., Suite 195
                                                    Houston, TX 77058
                                                    Telephone: 832-284-4013
                                                    Facsimile: 713-493-7253
                                                    pgriffis@griffislawfirm.com
                                                    ATTORNEY FOR APPELLANT

                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties
which are listed below about the merits of this motion with the following results:

     I have contacted counsel for Appellee Inland Western Gulf Shores Clear
Lake GP, LLC, but was unable to reach him over the holiday weekend.

      Appellee Shannon Methvin is pro se, and does not accept mail at her last
known address provided to the trial court. Counsel has been unable to reach her
about the motion. Appellant will send a copy of the pleading to her, by regular

                                                                                 -3-
mail and certified mail, return receipt requested, to her last known address.

                                                    /s/ Phil Griffis
                                                    Phil Griffis

                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other partieswhich are listed below
on November 30, 2015 as follows:

R. Spencer Shytles    Via Facsimile No. 972-770-2156
GRAHAM, BRIGHT & SMITH
Two Lincoln Center
5420 LBJ Freeway #300
Dallas, TX 75240

Ms. Shannon Methvin              Via Regular and Certified Mail RRR
414 Twin Timbers
Kemah TX, 77565


                                                    /s/ Phil Griffis
                                                    Phil Griffis




                                                                                 -4-